                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY                                     I/ IL i   5 2019
                                  CENTRAL DIVISION                                          ..;v   I

                                    at LEXINGTON                                              ATASHLfi.NO
                                                                                      CLt:RtOBERT R. CARR
                                                                                             U,s, DISTRICT
Civil Action No. 18-34-HRW                                                                                   COURT


GINA WEBB,                                                                 PLAINTIFF,

v.                         MEMORANDUM OPINION AND ORDER


NANCY A. BERRYHILL,
ACTING COMMISSIONER OF SOCIAL SECURITY,                                      DEFENDANT.


       Plaintiff has brought this action pursuant to 42 U.S.C. §405(g) to challenge a final

decision of the Defendant denying Plaintiffs application for disability insurance benefits.

The Court having reviewed the record in this case and the dispositive motions filed by the

parties, finds that the decision of the Administrative Law Judge is supported by substantial

evidence and should be affirmed.

             I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff filed her current application for disability insurance benefits on August 13, 2014,

alleging disability beginning in July 2014, due to spinal stenosis, neuroaminal stenosis,

degenerative disc disease and depression (Tr. 206). This application was denied initially and on

reconsideration. Thereafter, upon request by Plaintiff, an administrative hearing was conducted

by Administrative Law Judge Jonathon Stanley (hereinafter "ALJ''), wherein Plaintiff,

accompanied by counsel, testified. At the hearing, Denise Cordes, a vocational expert

(hereinafter "VE"), also testified.

       At the hearing, pursuant to 20 C.F.R. § 416.920, the ALJ performed the following five-

step sequential analysis in order to determine whether the Plaintiff was disabled:
       Step 1: If the claimant is performing substantial gainful work, he is not disabled.

       Step 2: If the claimant is not performing substantial gainful work, his impairment(s)
       must be severe before he can be found to be disabled based upon the requirements in 20
       C.F.R. § 416.920(b).

       Step 3: If the claimant is not performing substantial gainful work and has a severe
       impairment (or impairments) that has lasted or is expected to last for a continuous period
       of at least twelve months, and his impairments (or impairments) meets or medically
       equals a listed impairment contained in Appendix 1, Subpart P, Regulation No. 4, the
       claimant is disabled without further inquiry.

       Step 4: If the claimant's impairment (or impairments) does not prevent him from doing
       his past relevant work, he is not disabled.

       Step 5: Even if the claimant's impairment or impairments prevent him from performing
       his past relevant work, if other work exists in significant numbers in the national
       economy that accommodates his residual functional capacity and vocational factors, he is
       not disabled.


       The ALJ issued a decision finding that Plaintiff was not disabled. Plaintiff was 50 years

old at the time she filed her application. She completed once year of college and her past

relevant work experience consists of work as a cashier/ stocker at Wal-Mart, where she worked

from 1995 until July 2014 (Tr. 207).

       At Step 1 of the sequential analysis, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since the alleged onset date of disability.

       The ALJ then determined, at Step 2, that Plaintiff suffers from degenerative disc disease

of the cervical spine with cervicalgia; degenerative disc disease of the lumbar spine with

neurogenic claudication, status-post laminectomy, foraminotomy and discectomy x2; lumbar

facet mediated pain syndrome; status-post bilateral knew surgeries and obesity which he found to

be "severe" within the meaning of the Regulations.

       At Step 3, the ALJ found that Plaintiff's impairments did not meet or medically equal any

                                                   2
of the listed impairments.

       The ALJ further found that Plaintiff could perform to her past relevant work as a stock

supervisor, cashier and sales attendant. The ALJ determined that she has the residual functional

capacity ("RFC") to perform light work, with restrictions:

               [L ]ifting/carrying 20 pounds maximum occasionally and 10
               pounds maximum frequently except only frequently push/pull
               using the bilateral upper extremities; occasionally push/pull using
               bilateral lower extremities; occasionally climb ramps/stairs; never
               climb ladder, ropes or scaffolds; occasionally balance, stoop,
               kneel, crouch and crawl; frequently reach overhead bilaterally;
               occasionally operate foot controls; must avoid concentrated
               exposure to extreme cold, wetness and vibration; and cannot work
               at unprotection heights or around hazards such as heavy
               equipment.


(Tr. 25-36).

       The Appeals Council denied Plaintiffs request for review and adopted the ALJ's decision

as the final decision of the Commissioner. Plaintiff thereafter filed this civil action seeking a

reversal of the Commissioner's decision. Both parties have filed Motions for Summary

Judgment and this matter is ripe for decision.

                                          II. ANALYSIS

       A.      Standard of Review

       The essential issue on appeal to this Court is whether the ALJ's decision is supported by

substantial evidence. "Substantial evidence" is defined as "such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion;" it is based on the record as a

whole and must take into account whatever in the record fairly detracts from its weight. Garner

v. Heckler, 745 F.2d 383, 387 (6 th Cir. 1984).   If the Commissioner's decision is supported by


                                                  3
substantial evidence, the reviewing Court must affirm. Kirk v. Secretary of Health and Human

Services, 667 F.2d 524, 535 (6 th Cir. 1981), cert. denied, 461 U.S. 957 (1983). "The court may

not try the case de novo nor resolve conflicts in evidence, nor decide questions of credibility."

Bradley v. Secretary of Health and Human Services, 862 F.2d 1224, 1228 (6 th Cir. 1988).

Finally, this Court must defer to the Commissioner's decision "even if there is substantial

evidence in the record that would have supported an opposite conclusion, so long as substantial

evidence supports the conclusion reached by the ALJ." Key v. Callahan, 109 F.3d 270,273 (6th

Cir.1997).

       B.      Plaintiffs Contentions on Appeal

       Plaintiff contends that the ALJ's finding ofno disability is erroneous because: (1) he

improperly concluded that Plaintiff could return to her past relevant work and (2) he did not

properly consider the opinions of Plaintiffs treating physician, Rebecca Chatham, M.D. and her

treating neurosurgeon, Robert Knetsche, M.D.

       C.      Analysis of Contentions on Appeal

       Plaintiffs first claim of error occurs at Step Four of the sequential process. Specifically,

she contends that ALJ did not conduct a function-by-function assessment of her ability to sit,

stand or walk, as required by SSR 96-Sp. She also argues that the ALJ erroneously found that

she could return to her past relevant work because she actually performed that work at a medium

level, not a light level, as assessed by the ALJ.

       It is the claimant's burden at Step 4 of the sequential evaluation to show an inability to

return to any past relevant work. Allen v. Califano, 613 F.2d 139, 145 (6th Cir. 1980). The Act

requires that a claimant show that his impairments are so severe that she is "unable to do [her]


                                                    4
previous work." 42 U.S.C. § 423(d)(2)(A).

       SSR 96-8p implicitly requires an ALJ to consider all work-related limitations and

functions in determining a claimant's non-exertional capacity. The rule does not require an ALJ

to explicitly address Plaintiffs limitations with regard to every work-related function. SSR 96-

8p.   In Delgado v. Commissioner ofSocial Security, the Sixth Circuit rejected the claimant's

argument that SSR 96-8p requires an ALJ to include a function-by-function discussion in his

determination of the claimant's maximum capacity to perform each work-related activity. 30 F.

App'x 542, 547-48 (6th Cir.2002). The court noted that, "[a]lthough a function-by-function

analysis is desirable, SSR 96-8p does not require ALJs to produce such a detailed statement in

writing." Id. at 548 (quotation marks and citation omitted); The court further opined that the ALJ

is only required to articulate how the evidence ofrecord supports the RFC determination, discuss

the claimant's ability to perform work-related activities, and explain the resolution of any

inconsistencies in the record. Id. See also Rudd v. Comm'r of Soc. Sec., 531 F. App'x 719, 729

(6th Cir.2013).

       A review of the ALJ's decision establishes that, contrary to Plaintiffs claim of error, the

ALJ did consider Plaintiffs ability to sit, stand and walk. He discussed the various medical

opinions in the record, which, in tum, included discussions in this regard. He also found that

Plaintiff could perform "light" work, which includes in its definition requirements for standing,

walking or sitting. In light of the Sixth Circuit's ruling in Delgado, it seems the ALJ's

sufficiently considered Plaintiffs ability to be "on her feet." See 20 C.F.R. § 404.1567(b).

       Plaintiff also maintains that the ALJ erred in finding that she could perform her past

relevant work because he did not consider at what exertional level she actually performed her


                                                 5
job. She states that she actually performed her past relevant at a medium level and, as the ALJ

restricted her to light level work, his finding is erroneous.

       To support a finding that a claimant can perform her past relevant work, the

Commissioner's decision must explain why the claimant can perform the demands and duties of

the past job as actually performed or as ordinarily required by employers throughout the national

economy. To proceed past step four, plaintiff"must prove an inability to return to [her] former

type of work and not just to [her] former job". Studway v. Secretary of Health and Human

Services, 815 F.2d 1074, 1076 (internal quotations omitted) (emphasis in original). "The relevant

inquiry is whether [she] could still perform that type of work and not necessarily the specific job

that [she] had in the past." Clendening v. Commissioner ofSocial Security, 482 Fed. Appx. 93,

96 (6th Cir. 2012).

       As such, there is no error in this regard.

       Plaintiffs second claim of error is that the ALJ did not properly consider the opinions of

her Dr. Chatham and/or Dr. Knetsche. She claims that both physicians opined that she is unable

to work.

        However, the record establishes otherwise. In fact, neither physician found her to be

unable to work.

       Dr. Knetsche physician assistant, Justin Cecil, P.A., made a notation "patient off work

until seen back for follow up." (Tr. 334). Yet, a full reading of Mr. Cecil's note reveals that this

notation is a recording of Plaintiffs own statement, not a physician's opinion.

       As for Dr. Chatham, her notes include a discussion of Plaintiffs intention to see FMLA

leave, not an opinion that she is unable to work. (Tr. 401,403).


                                                    6
          Plaintiff also argues that the ALJ should have deferred to Dr. Knetsche opinion that she

should not bend or twist or lift more than eight pounds.

          Again, Plaintiff misstates the record. Those restrictions were given post-op, in the fall of

2014. Dr. Knetsche most recent opinion was rendered in August 2015, in which he stated that

Plaintiff could lift 20-30 pounds. (TR. 534). As such, Plaintiffs argument has no merit.

                                        III.   CONCLUSION

          The Court finds that the ALJ's decision is supported by substantial evidence on the

record.      Accordingly, it is HEREBY ORDERED that the Plaintiffs Motion for Summary

Judgment be OVERRULED and the Defendant's Motion for Summary Judgment be

SUSTAINED.

          A judgment in favor of the Defendant will be entered contemporaneously herewith.

                                  ~


          This   /J'"A  day of   ~ 1/                   , 2019.




                                                    7
